Citation Nr: 0908354	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected temporomandibular joint dysfunction with 
loss of teeth (TMJ) prior to March 15, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected TMJ beginning March 15, 2007.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

5.  Entitlement to specially adapted housing.

6.  Entitlement to a special home adaptation grant.



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1971.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).  

For reasons discussed hereinbelow, the issue of entitlement 
to TDIU is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The manifestations of the service-connected PTSD are 
shown to more nearly approximate that of occupational and 
social impairment with reduced reliability and productivity.  

2.  Prior to March 15, 2007, the veteran's TMJ is manifested 
by a maximum inter-incisal opening of at least 31 
millimeters.

3.  From March 15, 2007, the veteran's TMJ is manifested by a 
maximum inter-incisal opening of approximately 30 
millimeters.

4.  Service connection has not been established for blindness 
or for anatomical loss or loss of use of either upper or 
lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2008).  

2.  Prior to March 15, 2007, the criteria for the assignment 
of an evaluation in excess of 10 percent for service-
connected TMJ have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).

3.  Beginning March 15, 2007, the criteria for the assignment 
of a 20 percent rating for service-connected TMJ have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2008).

4.  The criteria for specially adapted housing have not been 
met.  38 U.S.C.A. 
§§ 2101, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.159, 3.809 (2008).

5.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this case, the RO sent the Veteran a letter in December 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to special adapted housing 
and special home adaptation; the RO sent a letter in June 
2005, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to an increased 
rating.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also advised in an April 
2008 letter that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including reports of VA examination 
conducted in December 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  


The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

PTSD

The veteran was originally granted service connection for 
PTSD in a February 2004 rating decision and assigned a 50 
percent evaluation under Diagnostic Code 9411, effective 
September 8, 2003.  A claim for increase was received by VA 
in November 2004 and denied by rating decision in December 
2005; the Veteran timely appealed.  The veteran has contended 
that his service-connected PTSD is more severe than currently 
evaluated.

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
veteran's service-connected PTSD does not more nearly 
approximate the criteria for a higher rating of 70 percent 
during the appeal period.  

When examined for VA purposes in January 2004, the Veteran 
complained of insomnia with combat nightmares, flashbacks of 
Vietnam, exaggerated startle response, hypervigilance, 
difficulty concentrating, irritability, and detachment from 
others.  On mental status evaluation, He was fully oriented 
with no major disorder of thought or perception.  He had 
difficulty with serial sevens and with interpreting proverbs.  
The diagnosis was PTSD, chronic and severe; his highest GAF 
score over the previous year was 45.

When seen for VA purposes by R.F., M.D., in June 2004, it was 
noted that the Veteran was taking medication for his 
psychiatric problems.  The Veteran was working as a fork-lift 
operator and had not lost any time from work.  On mental 
status examination, the Veteran was oriented; and his 
appearance, hygiene, and behavior were appropriate.  He was 
depressed but did not show evidence of panic attacks, 
delusions, or hallucinations.  He had some obsessional 
rituals.  His thought processes were appropriate, and his 
judgment was unimpaired.  He had some abnormal abstract 
thinking.  There was no suicidal or homicidal ideation.  PTSD 
was diagnosed, and the GAF score was 40.  It was noted that 
he had difficulty establishing and maintaining work and 
social relationships because of irritability.

Also on file are statements on the Veteran's psychiatric 
problems, received by VA in July 2004 and June 2005, from the 
Veteran's family and friends.

The results on psychiatric evaluation by Dr. F for VA 
purposes in March 2005 were similar to June 2004, except for 
a normal affect and mood, a reported problem with panic 
attacks, and passive thoughts of death.  The diagnosis was 
PTSD, and the GAF score was 60.  It was again noted that he 
had difficulty establishing and maintaining work and social 
relationships because of irritability.

The Veteran complained on psychiatric evaluation for VA 
purposes by S.M., M.D., in December 2006, of weekly 
nightmares and daily recollection of events from Vietnam, a 
decreased interest in activities, a detachment from his 
family, insomnia, irritability, angry outbursts, and 
hypervigilance.  He denied having difficulty concentrating, 
an exaggerated startle response, psychosis, mania, panic 
attacks, suicide attempts, and psychiatric hospitalization.  
He said that he had not worked since 2001.  

On mental status evaluation in December 2006, the Veteran 
arrived on time and was appropriately dressed and groomed.  
His mood was described as depressed and his affect was 
restricted.  It was noted that he reported being unable to 
establish and maintain effective work and social 
relationships.  He did not have any difficulty understanding 
simple or complex commands.  He was able to perform 
activities of daily living.  The diagnoses were PTSD; and 
alcohol abuse, in remission.  His GAF score was 45.

VA treatment records dated through November 2008 reveal GAF 
scores of 54 in December 2006, 80 in September 2008, and 55 
in October 2008.

Although the above medical evidence shows significant 
psychiatric symptomatology, as indicated by his current 50 
percent rating, most of the symptomatology required for an 
increased evaluation of 70 percent are not present.  The 
above evidence does not reveal occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  The GAF scores on file have not been consistent, 
ranging from 40 to 80, with the most recent score of 55, 
which indicates moderate symptomatology.  Consequently, an 
evaluation in excess of 50 percent is not warranted for 
service-connected PTSD.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 50 percent for service-connected 
PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


TMJ

Throughout the entire appeal period the veteran's TMJ has 
been rated 10 percent disabling pursuant to 38 C.F.R. § 
4.150, Diagnostic Code 9905.  

Limitation of motion of temporomandibular articulation is 
determined by measuring the distance between the top and 
bottom teeth when the jaw is opened (inter-incisal range), in 
millimeters, or by measuring the range of lateral excursion, 
in millimeters.  Diagnostic Code 9905 assigns a 10 percent 
evaluation for inter-incisal range from 31 to 40 millimeters 
(mm); a 20 percent evaluation for inter-incisal range from 21 
to 30 mm; and a 30 percent evaluation for inter-incisal range 
from 11 to 20 mm.  An evaluation of 10 percent is warranted 
when range of lateral excursion is 0 to 4 mm.  Id.


Review of the relevant medical evidence prior to March 15, 
2007 does not reveal evidence showing entitlement to a 
disability rating greater than 10 percent.  In this regard, 
the veteran's inter-incisal range was between 31 to 41 mm and 
lateral excursion was to at least 4 mm during examinations in 
January 2004, June 2004, and December 2006.  

The Board finds, however, that the relevant medical evidence 
supports the assignment of a 20 percent disability rating 
from the date of the veteran's March 15, 2007 oral 
evaluation, at which time the Veteran said that his TMJ pain 
had lately gotten worse and it was noted that although he 
could open to about 40 mm between incisal of the maxilla 
incisors and mandible incisors, the opening might be more 
like 30 mm because the maxillary incisors were level with the 
gingival.  Although the evidence demonstrates limitation of 
motion due to pain, the measured limitation of motion is not 
characterized by inter-incisal range from 11 to 20 
millimeters, which is required for a 30 percent rating.  
Consequently, the criteria for a 20 percent evaluation, but 
no higher, are met for TMJ beginning March 15, 2007.


Specially Adapted Housing/Special Home Adaptation Grant

The Veteran contends that specially adapted housing/a special 
home adaptation grant is warranted because he has left lower 
extremity disability that requires use of a cane.  The Board 
would note, however, that service connection is not in effect 
for a left lower extremity disability.  Accordingly, he does 
not meet the criteria for specially adapted housing or a 
special home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2008).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) (2008) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

When a veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, he may be issued a 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, provided that he is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 U.S.C. 2101(b); 38 C.F.R. § 3.809a 
(2008).

In this case, however, the Veteran is in receipt of service 
connection for PTSD, diabetes mellitus, and TMJ dysfunction.  
He does not have blindness in both eyes or anatomical loss or 
loss of use of either the upper or lower extremities due to 
disability incurred in service.  Accordingly, he cannot meet 
the criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 C.F.R. § 
3.809 or assistance in acquiring special home adaptations 
under 38 C.F.R. § 809a.

For the reasons set forth above, the Board must find that 
there is no legal basis for a grant of assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  This case is one in which the law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Consequently, this appeal is denied.


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.

A rating in excess of 10 percent for service-connected TMJ 
prior to March 15, 2007 is denied.

A rating of 20 percent for service-connected TMJ beginning 
March 15, 2007 is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

Special adaptive housing is denied.

A special home adaptation grant is denied.


REMAND

By granting a 20 percent evaluation for service-connected 
TMJ, the Veteran's service-connected disabilities now meet 
the schedular requirements for a total rating under the 
criteria of 38 C.F.R. § 4.16 (2008).  The Board also notes 
that the current severity of the Veteran's service-connected 
disabilities, without taking his multiple nonservice-
connected disabilities into consideration, is unclear.   

Based on the above, this issue is remanded for the following 
actions:  

1.  The Veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for any of his 
service-connected disabilities since 
November 2008, the date of the most 
recent medical evidence currently on 
file.  After securing any appropriate 
consent from the Veteran, the AMC/RO 
must obtain any such treatment records 
that have not previously been associated 
with the Veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran of 
this and request him to provide copies 
of the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2.  After the above, the AMC/RO must 
afford the veteran a VA general medical 
examination to determine the current 
nature and severity of his service-
connected disabilities. The following 
considerations will govern the 
examination: 

a. The claims files must be made 
available to, and reviewed by, the 
examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this 
remand.  

b. The examiner must provide an 
opinion, based on the examination 
findings and a review of the claims 
files, on whether the Veteran's 
service-connected disabilities 
alone, without regard to his age or 
the effects of any non-
service-connected disabilities, are 
severe enough as a whole to 
preclude him from obtaining and 
maintaining any form of gainful 
employment consistent with his 
education and occupational 
experience.  


Any indicated tests and studies 
must be accomplished; and all 
clinical findings must be reported 
in detail and correlated to a 
specific diagnosis.  The rationale 
for all opinions expressed must be 
provided.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, 
the AMC/RO must schedule and obtain 
the designated examination from an 
appropriate health care provider.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AMC/RO must then readjudicate the 
Veteran's claim for TDIU based on all 
relevant evidence on file.  If the issue 
continues to be denied, the AMC/RO must 
provide the Veteran with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


